Name: Commission Regulation (EEC) No 893/80 of 11 April 1980 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 4. 80 No L 96/33Official Journal of the European Communities COMMISSION REGULATION (EEC) No 893/80 of 11 April 1980 fixing the import levies on white sugar and raw sugar ments, proposed by the Commission, to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrange ­ ments in their present form ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1328/79 to the information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ ­ ization of the market in sugar ( 1 ), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 15 (7) thereof, Whereas the import levies on white sugar and raw sugar were fixed by Regulation (EEC) No 1328/79 (3), as last amended by Regulation (EEC) No 879/80 (4) ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5), as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regula ­ tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrange ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 15 ( 1 ) of Regu ­ lation (EEC) No 3330/74 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 12 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1980 . For the Commission Finn GUNDELACH Vice -Pi esident (&gt;) OJ No L 359 , 31 . 12. 1974, p. 1 . (2 ) OJ No L 170, 27 . 6. 1978, p. 1 . (3 ) OJ No L 162, 30 . 6 . 1979, p. 85 . ( «) OJ No L 94, 11 . 4. 1980, p. 25 . (5 ) OJ No L 84, 4. 4. 1979, p. 1 . (6) OJ No L 161 , 29 . 6 . 1979, p. 1 . ANNEX to the Commission Regulation of 11 April 1980 fixing the import levies on white sugar and raw sugar (ECU / 100 kv) CCT heading No Description Levy 17.01 Beet sugar and cane sugar, in solid form : A. White sugar ; flavoured or coloured sugar 8-95 \ B. Raw sugar .VI 5 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the levy applicable is calculated in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 . ¢